 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6


Qingdao Jiajia Office Lease Contract
(Translation)


Lessor: Sinochem International Information Company, Qingdao Branch (On behalf of
China Foreign Economic and Trade Trust Limited Company)
Lessee: Shandong Jiajia International Freight & Forwarding Co., Ltd.


Article 1.  Property location


The property is located at Golden Plaza North Building Suite 1618B, 20 Middle
Hongkong Road, Qingdao, China. The office has 220 square meters.


Articles 2.  Lease Term


The lease contract shall be effective for one year, commencing on February 1,
2011 and ending on January 31, 2012.


Articles 3. Rent and Payment


The annual rent is RMB 223,234, including space rent RMB162,262, property
management fee RMB17,600, utility expenses RMB15,170, purified water supply
RMB1,320, elevator operation fee RMB4,400, and air conditioning fee
RMB22,482.  The rent should be paid semiannually, which are due respectively on
February 10, 2011 and July 10, 2011. If the lessee is late for the payment, the
lessee should pay the fine at the same rate as the bank loan interest of the
current month. If the local government adjusts the rates for utility and/or air
conditioning, the lessee should pay for the extra cost due to the adjustment.


Article 4. Property Maintenance


The lessor is responsible for property maintenance. The maintenance projects
should not interrupt the normal operation of the lessee. Both parties negotiate
the timeline and working plan of the maintenance projects. The lessee should
cooperate with the lessor in implementing maintenance working plan. If the
maintenance projects are carried out beyond the fields agreed-on and cause
damages on the lessee, the lessor should compensate the lessee for the loss.


Article 5..Maintenance of Accessory Facilities


The lessee is responsible for maintaining and repairing the installed facilities
and items in the premise including floors, walls, doors, windows, air
conditioning, lightings, electrical wires, and electrical outlets. Within three
months after move in, if the wearing parts such as lighting tube, outlets, and
temperature controller are broken, the lessor should replace the parts with no
charge. But the lessee should pay for the material cost if the replacement
occurs after three months. If a third party has to be engaged for the
maintenance of the accessory facilities, the lessee should pay for the costs on
labor and materials.


Without consent of the lessor, the lessee should not install or remodel
electrical facilities and should not use refrigerators, microwaves, and
electrical heaters, and should not hand up advertising bulletins in the public
territory of the building. If the lessee breaches these rules, the lessor has
right to dismantle the equipments or cut off electricity supply and request
compensation from the lessee if the behaviors have caused damages on the
building and/or accessory facilities.


Article 6.  Rights and Obligations of Both Parties



 
 

--------------------------------------------------------------------------------

 



Rights and Obligations of the Lessor


The lessor should guarantee the lease right the premise of the lessee. The
lessor should not terminate the lease without legitimate reason. If the lessor
unilaterally terminates the lease due to reasons other than the lessee’s fault,
the lessor should compensate the lessee with the amount of 20% of the annual
rent.


      Rights and Obligations of the Lessee


1.      The lessee should ensure the rights of the lessor during the term and
should not terminate the lease without legitimate reason. If the lessee
unilaterally terminates the lease due to reasons other than the lessor’s fault,
the lessee should compensate the lessor with the amount of 20% of the annual
rent.


2.      Without written consent from the lessor, the lessee should not change
the usage of the premise and/or sublease or lend the premise to a third party.


3.      Upon expiration or dissolution of the lease, the lessee should return
the premise and the keys to the lessor three days within the expiration or
dissolution date. If the lessee does not return in the following seven days, the
lessor has right to take back the premise unilaterally and take the items left
in the premise that are valued zero. Under that circumstance, the lessee has no
right for any claim.  Unless the lessor has written consent, the condition of
the premise, when it is returned, should be the same as before move-in.


4.      When the lessee returns the premise, the lessee should have moved out
all the items belonged to the lessee. If there still are items in the premise
three days after the return, the lessee is regarded to have given up the
possession of the items and the lessor should dispose of the items at its own
discretion.


5.      When this lease expires or is dissolved, the lessee should pay off all
the expenses related with the renting. If the lessee is not able to pay off the
bill, the lessor has right to detain the items in the premise.


6.      During the lease term, the lessee should comply with state laws and
regulations. The lessee is solely responsible for any consequences related with
lawbreaking.


7.      During the lease term, the lessee should strictly comply with
Firefighting Law and Golden Plaza Firefighting Safety Manual.


Article 7. Dissolution of the Lease


Under either of the following circumstances, the lessee can terminate the lease
unilaterally and has right to request the lessor compensating the amount of 20%
of the annual rent. If the actual loss is higher than the amount, the lessor
should pay the actual amount.


1.      Except for force majeure, water or electricity supply was cut off for
three consecutive days due to reasons other than the lessee’s fault.
 
2.
The premise has quality problem and is not feasible to use.



Under either of the following circumstances, the lessor can terminate the lease
unilaterally and has right to request the lesee compensating the amount of 20%
of the annual rent. If the actual loss is more than the amount, the lessee
should pay the actual amount.


 
1.
The lessee is more than seven days late for paying the rent.

 
2.
Without being authorized, the lessee subleases the premise to a third party.

 
3.
The lessee breaks the safe structure of the premise.

 
4.
The lessee carries out illegal activities in the premise.

 
5.
The lessee breaks the rules in the Firefighting Law and Golden Plaza
Firefighting Safety Manual and refuses to correct the behaviors at the warning
of the lessor.


 
 

--------------------------------------------------------------------------------

 



Article 8 . Termination of the Lease


1.      The term of lease expires.
2.      If the lessee is neither late for paying the rent nor breaking the rules
of Firefighting Law and Golden Plaza Firefighting Safety Manual, the lessee has
the priority over other potential tenants under the same conditions to renew the
lease.


Article 9. Responsibilities of Breaching of the Lease


If one party breaches the lease, the party should compensate the counterpart
according to the terms of the lease, including but not limited to the monetary
loss of the counterpart and the expenses associated with the exercise of the
right such as transportation cost, attorney fees, and appraisal fees, etc.


Article 10. Force Majeure and Other Unpredictable Consequences:


If both parties are not able to implement this contract due to force majeure or
other unpredictable factors, the lease automatically terminates and either party
is not responsible for the loss of the counterpart.


Article 11. Laws and Dispute Resolution


1.      This contract applies to People’s Republic of China Contract Law and
related judicial interpretation.
2.      All disputes between the Lessor and Lessee shall be settled by
negotiation, if can not be resolved through negotiation, either party can bring
a lawsuit to the Shinan District Court of Qingdao City.


Article 12. This contract has two original copies. Each party holds two original
copies respectively. All the original copies have the same legal validity.


Article 13. This contract is effective upon the signature or seal of the lessor
and the lessee. The former contract numbered 08SD16034 is abolished
simultaneously.






Lessor: Sinochem International Information Company, Qingdao Branch (On behalf of
China Foreign Economic and Trade Trust Limited Company)
Address: Golden Plaza North Building, 20 Middle Hongkong Road, Qingdao City
(Seal)
Date: January 26, 2011


Lessee: Shandong Jiajia International Freight & Forwarding Co., Ltd.
Address: Golden Plaza North Building, 20 Middle Hongkong Road, Qingdao City
(Seal)


Date: January 26, 2011


Signing Place: Qingdao City